MEMORANDUM **
*925Jonathan Bass Ainsworth appeals pro se the district court’s order denying his petition for reinstatement to the bar of the United States District Court for the Central District of California. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The Central District disbarred Ainsworth on the basis of his disbarment from the California State Bar in 1988, and Ainsworth has not been reinstated to that state bar. See Ainsworth v. State Bar of California, 46 Cal.3d 1218, 252 Cal.Rptr. 267, 762 P.2d 431 (Cal.1988). We review the district court’s order denying reinstatement with great deference because it is the attorney’s burden to demonstrate, by clear and convincing evidence, that reciprocal discipline was improper. See In re Kramer, 282 F.3d 721, 725 (9th Cir.2002). The district court properly denied Ainsworth’s petition because he failed to show any due process violation, and an attorney’s attempt to recharacterize or to explain away evidence of misconduct considered by a state discipline committee does not suffice to establish infirmity in the state proceeding. See id. at 725-27.
We deny Ainsworth’s motions for a hearing pursuant to Fed. R.App. P. 46(b), and publication of this decision pursuant to Circuit Rule 36-2. We also deny Ainsworth’s request for hearing en banc. See Fed. R.App. P. 35(b).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.